I am concurring in each and every expression of the opinion by Presiding Judge Hawkins in overruling the State's motion, and reasserting my belief, as expressed in the original opinion, that the evidence is sufficient to support a conviction.
The State has evidently overlooked an expression in the original opinion in which it was said "If the manner and means used in accomplishing the drowning were unknown to the grand jury, and could not have been ascertained by reasonable diligence, the indictment should have so stated." Attention is called to the fact that the manner of the drowning is really and in fact the important ingredient in the indictment. Both the appellant and the State, in the original presentation, gave extended attention to the question of the failure to allege the particular fluid. This caused more attention to be given it in the original opinion than to those matters not discussed either by the prosecution or the appellant. Such fact apparently has confused the State. Special attention is called to the foregoing quoted portion which was made the basis of the conclusion in the original opinion. The word "means" within itself would include quite a good deal more than the fluid. If the State will so understand, the principal portion of its complaint about the holding as to the sufficiency of the indictment would be eliminated. Judge Hawkins has made this sufficiently clear and it is only necessary for the writer to say that it expresses with accuracy the view intended to convey. *Page 277